    Case 1:21-cv-00189 Document 1 Filed 04/16/21 Page 1 of 4            PageID #: 1



CHARLES S. LOTSOF #1032
DAVID A. KWOCK #1790
1188 Bishop Street - Suite 2711
Honolulu, Hawaii 96813
Telephone No. 521-3333
clotsof@gmail.com
kwock.david@gmail.com
Attorneys for Plaintiff


                  IN THE UNITED STATES DISTRICT COURT

                               DISTRICT OF HAWAII

ABRAHAM CHAZANOW,              )
                               )             Case ¹1:21-cv-00189
                  Plaintiff,   )
                               )             COMPLAINT; SUMMONS
   vs.                         )
                               )
DGS/UNIFI; and DELTA AIRLINES,)
INC., a Delaware corporation,  )
                               )
                  Defendants.  )
______________________________ )


                                    COMPLAINT


              For a cause of action against Defendants named above, Plaintiff alleges

as follows:

      1.      Plaintiff is a resident and citizen of the State of Georgia, as of the date

of this Complaint being filed. Until he became a Georgia resident, he was a resident

and citizen of the State of Hawaii.

      2.      Defendant DGS/UNIFI is a business entity of some sort, the type being

unknown to Plaintiff despite intense, diligent efforts to find out; nor is the place of

said Defendant’s formation known to Plaintiff despite intense, diligent efforts. Sand
    Case 1:21-cv-00189 Document 1 Filed 04/16/21 Page 2 of 4            PageID #: 2



Defendant engages in the business of providing ground services to the airline industry

at airports.   DGS/UNIFI’s website represents that it has operations in all of the

United States except Wyoming. Its headquarters is in Alexandria, Virginia.

      3.       Defendant Delta Airlines, Inc., is a Delaware corporation functioning as

a common carrier of interstate passenger traffic.

      4.       Jurisdiction of this Court is predicated on diversity of citizenship,

pursuant to 28 U.S.C. §1332.

      5.       Jurisdiction of this Court is predicated additionally on a question of

federal law, specifically the Americans With Disabilities Act and the Air Carrier

Access Act of 1986, 49 U.S.C. §41705, 14 CFR Part 382—nondiscrimination on the

Basis of Disability in Air Travel (ACAA), together with the regulations adopted

pursuant thereto. The pertinent ACAA regulations require air carriers to provide

assistance when a passenger with a disability requests it for moving "between gates

to make a connection to another flight," 14 C.F.R. § 382.91(a); "moving from the

terminal entrance (or a vehicle drop-off point adjacent to the entrance) through the

airport to the gate for a departing flight, or from the gate to the terminal entrance (or

a vehicle pick-up point adjacent to the entrance after arriving flight)," including

"accessing key functional areas of the terminal, such as ticket counters and baggage

claim," §382.91(b); and for "enplaning and deplaning," §382.95(a). "This assistance

must include, as needed, the services of personnel and the use of ground wheelchairs,

accessible motorized carts, boarding wheelchairs, and/or on-board wheelchairs ..."




                                           2
    Case 1:21-cv-00189 Document 1 Filed 04/16/21 Page 3 of 4            PageID #: 3



                                    COUNT ONE

       6.    Pursuant to pre-arrangement, Plaintiff timely presented himself on April

16, 2019, at Defendant Delta Air Lines, Inc., to return to Honolulu on direct flights

from Atlanta, Georgia, with wheelchair services and a lie-down bed.

       7.    As of that time, Plaintiff was suffering from injuries sustained in a recent

severe skiing accident.

       8.    Plaintiff was a person with disability for all purposes herein and under

the statutes and rules referenced herein.

       9.    Plaintiff was authorized by his physician to travel only if he would not

need to change flights and would have a lie-down bed aboard the airline.

       10.   Defendant Delta Air Lines, Inc., had obligated itself to provide Plaintiff

on April 16, 2019 with wheelchair services in compliance with the ACAA, and with

a lie-down bed on a direct flight to Honolulu, arriving on April 17, 2019.

       11.   Unknown to Plaintiff, Defendant Delta Air Lines, Inc., had contracted

with Defendant DGS/Unifi or any other such provider to provide these services to

Plaintiff.

       12.   Plaintiff was a third-party beneficiary of the contract between the

defendants to provide him with services to the disabled.

       13.   Defendants both owed Plaintiff a duty of due care to make sure Plaintiff

was accommodated as contemplated and required.

       14.   Plaintiff was not transported as required, and was not given the

accommodations he had been promised by or on behalf of defendants.


                                            3
    Case 1:21-cv-00189 Document 1 Filed 04/16/21 Page 4 of 4            PageID #: 4



      15.    As a proximate result of the Defendants’ violation of the federal laws

and regulations, and in connection with the aforementioned circumstances, Plaintiff

was forced to go without the care and protection he required, and suffered grievous

pain or mind and body.

                                     COUNT TWO

      16.    ¶¶1-15 are realleged.

      17.    On or about April 16 and April 17, 2019, Defendants acted negligently

in regard to the care and assistance they owed Plaintiff.

      18.    The damages suffered by Plaintiff, including pain of body and mind,

suffered on account of the negligence and breach of Defendants obligations are in

excess of $75,000.

             WHEREFORE, Plaintiff asks that judgment be entered in his favor for

such amount as this Court deems fit, together with costs of suit.

             Dated: Honolulu, Hawaii, April 16, 2021.


                                              /s/ Charles S. Lotsof
                                              Charles S. Lotsof
                                              David A. Kwock
                                              Attorneys for Plaintiff




                                          4
